Title: To Thomas Jefferson from Arthur Middleton, 18 December 1822
From: Middleton, Arthur
To: Jefferson, Thomas


Dear Sir,
Washington
Dec: 18. 1822.
Here is the work, which, some months ago, you gave me permission to send on to you. And to do this, I should have been happy to have seized an earlier opportunity: but became engrossed on my return to Washington with such absorbing cares, as left little room in my attention even for the most important duties. My distresses continued without respite, & ended at last with the heaviest of all afflictions.Heavy indeed are most of the calamities which Fate lets fall on our luckless race: we recover from her blows but slowly, while life & nature are consuming fast—Few escape from all the storms of life unwrecked; but fewer are cheered amid the tempest with the hopes of such a haven as that which you have reached.—A retirement consecrated to wisdom, & graced by the love of an admiring people—A Lot which Kings would envy, if they could appreciate it.With best wishes for your speedy recovery from the late accident, & compliments to your family, I remain Sir, with the highest Respect,Yr Obt ServtArthur Middleton.  